Citation Nr: 1615860	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine. 

In February 2010 and June 2010 the Board remanded the above issue for additional development, after which an August 2012 Board decision denied the claim.  The Veteran then appealed the matter to the U.S. Court of Appeals for Veterans Claims (Court). In May 2013, the Court issued an Order granting a Joint Motion for Partial Vacatur and Remand (Joint Motion), which vacated the Board's August 2012 decision and remanded the Veteran's claim to the Board for further development. 

The claim was then remanded in October 2013, March 2014 and April 2015 for additional development.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Board remanded the Veteran's claim for the Veteran to be afforded a hearing before a Veterans Law Judge of the Board.  A hearing was scheduled for December 2013, but the Veteran did not appear.  In January 2014, the Veteran's representative notified VA that the Veteran was unable to attend due to his agoraphobia and asked for an additional 60 days to submit new information. There was no request that the hearing be rescheduled and the Board found the hearing request to be withdrawn.  Following additional development and the issuance of a supplemental statement of the case (SSOC) in January, 2016, the Veteran's representative submitted a request for a videoconference hearing in February 2016.  In that the Veteran has renewed his hearing request, to decide this claim at this juncture would be premature.  Remand is, therefore, required so the Veteran can be scheduled for his requested Board videoconference hearing.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Notice should be mailed to his current address of record.  Place a copy of the notice in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




